UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2014 Cardica, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51772 94-3287832 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 900 Saginaw Drive, Redwood City, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (650)364-9975 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers . On November 19, 2014, three members of Cardica’s Board of Directors – Kevin Larkin, Richard Powers, and Jeffrey Purvin – informed Cardica’s Board of Directors that they would transition off the Board by not standing for reelection at the upcoming 2014 Annual Meeting of Stockholders to be held on December 11, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cardica, Inc. (Registrant) Date:November 20, 2014 /s/ Robert Y. Newell Robert Y. Newell, Chief Financial Officer 2
